DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 04/24/2022 to the Office Action mailed on 11/16/2021 is acknowledged.
Claim Status
Claims 1-20 are pending. 
Claims 1-20 have been examined.
Claims 1-20 are rejected.

Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments 
The rejection of claims 1-5 and 9-19 under 35 U.S.C. 103 as being unpatentable over Monti (US 20120108558 A1, published May 3, 2012) in view of Fiesseler et al. (“Fiesseler”, J Emerg Med. 2011 Apr; vol. 40, No. 4; pp. 463-8) is withdrawn in view of Applicant’s arguments.
	The rejection of  claims 1-5 and 9-19 under 35 U.S.C. 103 as being unpatentable over Jennings-White et al. (European Patent Application Publication 0914165 B1, Published 10/18/2006) in view of Bradley et al. (US Patent Application Publication 2013/0138167 A1, Published 05/30/2013) and Juto et al. (US Patent Application Publication 2013/0158450 A1, Published 06/20/2013) is withdrawn in view of the arguments filed in the Appeal Brief filed on 04/24/2022.
The rejection of claims 6-8 under 35 U.S.C. 103 as being unpatentable over Jennings-White et al. (European Patent Application Publication 0914165 B1, Published 10/18/2006) in view of Bradley et al. (US Patent Application Publication 2013/0138167 A1, Published 05/30/2013) and Juto et al. (US Patent Application Publication 2013/0158450 A1, Published 06/20/2013) as applied to claim1-5 and 9-19 above, and further in view of the article American Migraine Foundation (“AMF”, non-patent literature, titled The Timeline of Migraine Attack; published 01/18/2018) is withdrawn in view of the arguments filed in the Appeal Brief filed on 04/24/2022..
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Jennings-White et al. (European Patent Application Publication 0914165 B1, Published 10/18/2006) in view of Bradley et al. (US Patent Application Publication 2013/0138167 A1, Published 05/30/2013) and Juto et al. (US Patent Application Publication 2013/0158450 A1, Published 06/20/2013) as applied to claim1-5 and 9-19 above, and further in view of the article Lords et al. (“Lords”, non-patent literature, Sports health; vol. 6, No. 5; Sep-Oct 2014 issue, published 2014) is withdrawn in view of the arguments filed in the Appeal Brief filed on 04/24/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art lacks a teaching or suggestion wherein a composition 16α, 17α-epoxy-10β-hydroxyestr-4-en-3-one is administered nasally for treating migraines. Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617